DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.  Claims 1-18 and 21-22 are pending.  Claims 19 – 20 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to a method for selecting recommended words.  Claim 14 is directed to a method for generating a word relationship graph.  
Re Claims 1 and 14, the limitation of steps: determines one or more areas of a word relationship graph that correspond to a zone of proximal vocabulary development of an entity based on one or more seed words included in a vocabulary associated with the entity; identifies a set of words included in the word relationship graph based on respective words in the set of words being associated with the one or more areas … determines the vocabulary knowledge of the entity based on evaluating words in the word relationship graph; computes respective levels of knowledge of the entity for the words; and assigns numerical values within a numerical range to the respective levels of knowledge of the entity, wherein the numerical range of the levels of knowledge of the entity is from a lowest value in the numerical range indicating that the entity completely understands a word of the words in the word relationship graph to a highest value in the numerical range indicating that the entity has no understanding of the word in the word relationship graph; a link filtering component that: applies a supervised learning algorithm that employs computerized machine learning that infers a function from labeled training data, wherein the training data comprises training examples in which the training examples are pairs comprising an input object vector and a desired output value supervisory signal; generalizes from the labeled training data to unseen other training examples; and determines class labels for the unseen other training examples; and, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, a person may mentally extract word-link information from a common sense knowledge and remove words from the word-link information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application. In particular, the claims merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Specifically, the components are claimed to perform their basic functions of organizing, extracting, selecting (filtering) vocabulary information; which was known in the pre-computer world. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 1 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer structure to perform claimed steps a vocabulary application component, a link extraction component… etc.  The components of the claims are not drawn to structural components. In the claim, each of the components are disclosed as being software modules or programs. As such, the claims are drawn to a computer program or software per se and are thus drawn to non-statutory subject matter.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Dependent claims 2 – 13, 15 – 18 and 21 – 22 recite a plurality of software components.  The components of the claims are not drawn to structural components.  Hence, claims 2 – 13, 15 – 18 and 21 – 22 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 10,043,409 B1) in view of Wendt (US 2014/0342321 A1)  and Niemi et al. (US 2016/0293036 A1).
Re claims 1, 14:
1. Nash teaches a system (Nash, Abstract), comprising: 
a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory (Nash, col. 13, line 54 – col. 14, line 55), wherein the computer executable components comprise: 
a vocabulary expansion component comprising:
a vocabulary application component that determines one or more areas of a word relationship graph (Nash, col. 17, lines 52 – 67, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more subjects”; col. 17, 1 – 12, “Keywords identified in the learner's observation can demonstrate the learner's mastery of various aspects of the concept represented by the node”) that correspond to a zone of proximal vocabulary development of an entity based on one or more seed words included in a vocabulary associated with the entity (Nash, col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; col. 16, lines 15 – 28, “the architect can  "drag and drop" words and/or phrases from a word bank into the map building area to generate a map. The architect can put words that have a conceptual connection in close proximity to each other on the in close proximity to each other on the map”; the word: fruit is in proximity of “food”, “nutritious”, “vitamins”, “sweet” …etc.); 
an evaluation component that identifies a set of words included in the word relationship graph based on respective words in the set of words being associated with the one or more areas (Nash, col. 3, lines 1 – 9, “The term "map", as used herein, generally refers to a visual representation or depiction of concepts and connections between concepts. Each concept can be displayed in the map with a block (e.g., node). Two or more concepts can have a relationship represented by one or more line segments (e.g., node connection). The relationship can be a categorical relationship, a direct relationship, an inverse relationship, or any other relationship that connects the two or more concepts”; col. 16, lines 42 – 55; col. 17, lines 52 – 67); and 
a selection component that selects a subset of recommended words for learning by the entity from the set of words based on one or more criteria (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered), wherein at least one of the one or more criteria is a target learning profile determined to be fitting for the entity by the system based on vocabulary knowledge of the entity (Nash, col. 6, lines 38 – 51, “The level of understanding of one or more learners can be represented by an alignment score”; col. 9, lines 37 – 57, “a first level view of the understanding that one or more learners has on a topic represented by the complete map”; col. 16, lines 42 – 55, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more 
determines the vocabulary knowledge of the entity based on evaluating words in the word relationship graph (Nash, col. 3, lines 1 – 9, “The term "map", as used herein, generally refers to a visual representation or depiction of concepts and connections between concepts. Each concept can be displayed in the map with a block (e.g., node). Two or more concepts can have a relationship represented by one or more line segments (e.g., node connection). The relationship can be a categorical relationship, a direct relationship, an inverse relationship, or any other relationship that connects the two or more concepts”; col. 16, lines 42 – 55; col. 17, lines 52 – 67; the word: fruit is in proximity of “food”, “nutritious”, “vitamins”, “sweet” …etc.); 
computes respective levels of knowledge of the entity for the words (Nash, col. 1, lines 25 – 41, “The trainer can be provided with an alignment score indicating how many of the metadata concepts the learner has matched. The alignment score can indicate a level of understanding of the learner”); and 
assigns numerical values within a numerical range to the respective levels of knowledge of the entity (Nash, col. 8, lines 50 – col. 9, line 2, “A trainer can select one or more node connections and/or nodes to view an alignment score for one or more learners on a specific node, node connection, or subset of nodes and/or node connections”; col. 6, lines 38 – 51, “The level of understanding of one or more learners can be represented by an alignment score”; col. 9, lines 37 – 57, “a first level view of the understanding that one or more learners has on a topic represented by the complete map”; col. 16, lines 42 – 55, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more subjects”; col. 17, lines 1 – 12, “demonstrate the learner's mastery of various aspects of the concept”); and 
a presentation component that electronically displays, via a graphical user interface, the subset of recommended words for learning by the entity (Nash, col. 12, lines 27 – 62, “The specific alignment data can comprise overall alignment score on one or more nodes, overall alignment score on one or more node connections, an improvement measure for one or more nodes, and/or an improvement score for one or more node connections. Additionally, the panel 802 can comprise suggested areas for improvement.  Suggested areas for improvement can be a list of nodes and/or node connections that can 

14. Nash teaches a system (Nash, Abstract), comprising: 
a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory (Nash, col. 13, line 54 – col. 14, line 55), wherein the computer executable components comprise: 
a link extraction component that extracts word-link information from a common sense knowledge database based on the word-link information being associated with a target learner profile for an entity, wherein the word-link information comprises words and links associated with the words that define relationships between respective words of the words (Nash, col. 12, lines 27 – 62, “The overall accuracy score can be based on a percentage of key words that a learner has matched with the architect's metadata for all of the nodes and/or node connections in the map … The nodes and/or node connections that are displayed as areas for improvement can be nodes and/or node connections that have a relatively low improvement in alignment score over a specified time /or node connections of one or more other learners”; Abstract, “The text analysis can be provided to the trainer in real time to indicate a level of understanding or characterization of perception of the learner”; col. 6, line 52 – col. 7, line 3, “show one or more learner's level of understanding of the nodes and/or node connections provided in the map”; col. 6, lines 31 – 37, “The trainer can assess the overall level of understanding of a group of learners and/or the level of understanding of an individual learner”; col. 13, lines 33 – 53, “Information about the learner's progress and/or alignment score can be displayed on the tile … the tile can display the total node and/or node connection keywords (e.g., metadata tags) that the learner has matched relative to the total number of key words in the map. The tile can display an average alignment score for the learner”); 
a word filtering component that removes a first subset of the words from the word-link information that are excluded from a word information database comprising a corpus of literature directed to the target learner profile, thereby resulting in partially filtered word-link information comprising filtered words 
a graph generation component that generates a word relationship graph based on the partially filtered word-link information (Nash, col. 17, lines 52 – 67, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more subjects”; col. 17, 1 – 12, “Keywords identified in the learner's observation can demonstrate the learner's mastery of various aspects of the concept represented by the node”) that correspond to a zone of proximal vocabulary development of an entity based on one or more seed words included in a vocabulary associated with the entity (Nash, col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; col. 16, lines 15 – 28, “the architect can  "drag and drop" words and/or phrases from a word bank into the map building area to generate a map. The architect can put words that have a conceptual connection in close proximity to each other on the map”; col. 4, lines 41 – 49, “architect can put words that have a conceptual connection in close proximity to each other on the map”), 
and wherein the target learner profile is based on vocabulary knowledge of the entity (Nash, col. 6, lines 38 – 51, “The level of understanding of one or more learners can be represented by an alignment score”; col. 9, lines 37 – 57, “a first level view of the understanding that one or more learners has on a 
wherein the vocabulary knowledge of the entity is determined by the system based on words in a word relationship graph (Nash, col. 3, lines 1 – 9, “The term "map", as used herein, generally refers to a visual representation or depiction of concepts and connections between concepts. Each concept can be displayed in the map with a block (e.g., node). Two or more concepts can have a relationship represented by one or more line segments (e.g., node connection). The relationship can be a categorical relationship, a direct relationship, an inverse relationship, or any other relationship that connects the two or more concepts”; col. 16, lines 42 – 55; col. 17, lines 52 – 67; the word: fruit is in proximity of “food”, “nutritious”, “vitamins”, “sweet” …etc.) and 
respective levels of knowledge of the entity for the words (Nash, col. 1, lines 25 – 41, “The trainer can be provided with an alignment score indicating how many of the metadata concepts the learner has matched. The alignment score can indicate a level of understanding of the learner”), and 
wherein the respective levels are assigned numerical values within a numerical range indicating the respective levels of knowledge of the entity (Nash, col. 8, lines 50 – col. 9, line 2, “A trainer can select one or more node connections and/or nodes to view an alignment score for one or more learners on a specific node, node connection, or subset of nodes and/or node connections”; col. 6, lines 38 – 51, “The level of understanding of one or more learners can be represented by an alignment score”; col. 9, lines 37 – 57, “a first level view of the understanding that one or more learners has on a topic represented by the complete map”; col. 16, lines 42 – 55, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more subjects”; col. 17, lines 1 – 12, “demonstrate the learner's mastery of various aspects of the concept”). 

Nash does not explicitly disclose wherein the range is from a lowest value in the range indicating that the entity completely understands a word of the words to a highest value in the range indicating that the entity has no understanding of the word.  Wendt (US 2014/0342321 A1) teaches methods of conducting generative language training.  Wendt teaches assigns numerical values within a numerical range to the respective levels of knowledge of the entity, wherein the numerical range of the levels of knowledge of the entity is from a lowest value in the numerical range indicating that the entity completely understands a word of the words in the word relationship graph to a highest value in the numerical range indicating that the entity has no understanding of the word in the word relationship graph (Wendt, [0128] – [0129]; [0181], “The proficiency level can be selected from the group consisting of … number incorrect, a percentage incorrect … ”; “a percentage incorrect” suggests higher value indicating that the student has lower proficiency level; lower value indicating that the student has higher proficiency level).  At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a lower numerical value to indicated higher level of proficiency and a higher numerical value = lower level of proficiency of a student because Applicant has not disclosed that such design provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Wendt’s proficiency level and applicant’s invention to perform equally well.

Nash does not explicitly disclose 
a link filtering component that:
applies a supervised learning algorithm that employs computerized machine learning that infers a function from labeled training data, wherein the training data comprises training examples in which the training examples are pairs comprising an input object vector and a desired output value supervisory signal;  
generalizes from the labeled training data to unseen other training examples; and  
determines class labels for the unseen other training examples.

Niemi et al. (US 2016/0293036 A1) teaches an adaptive system, method, and computer-readable medium having instructions thereon for implementing a method via a processor are provided to determine a user's level of proficiency in a specific area (Niemi, Abstract).   Niemi further teacher a link filtering component that: 
answer set associated with the item, predetermined time limit allowed for the item (which varies depending upon the associated skill 1915), preparation time limit for the item, word limit, active status, difficulty assessed of the item, discrimination, guessing chances noted (e.g., in the case of multiple choice or true/false, check whether the preceding and following answered items have a pattern of answer indicating guessing), and calibration”; [0056], “The results can also provide information such as time spent and raw/scaled score information for question types and/or categories of questions answered, so that a test taker can identify knowledge gaps”; “time limit” – desired output value; user’s answer, “time spent”, “correctly answer” or “incorrectly answer”– input vector);  

generalizes from the labeled training data to unseen other training examples (Niemi, [0082], “the system determines whether the student has seen the item or question 1509. If yes, then the comparison of the item number to C at 1503 occurs again”; [0089], “If no, then the system gets an active calibrated item linked to the section and relatively unseen by the user 2004”); and  

determines class labels for the unseen other training examples (Niemi, fig. 19B, “calibrated level”, “difficulty”; [0044], “a highly detailed item tagging involving multi-level skill descriptors”; the level, difficulty level and skill descriptors are labels); and



Re claim 3:
3. The system of claim 1, wherein the computer executable components further comprise: a teaching component that facilitates learning of a recommended word included in the subset of recommended words by generating an output that semantically correlates the recommended word with a seed word of the one or more seed words (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered). 

Re claims 4 – 5:
4. The system of claim 1, wherein the vocabulary application component identifies the one or more seed words as included in the word relationship graph and classifies the one or more seed words with a level of knowledge the entity has for the one or more seed words respectively, wherein the level of knowledge is selected from at least two levels of knowledge, including a first level of knowledge and a second level of knowledge, and wherein the first level of knowledge corresponds to a higher level of knowledge relative to indicate a level of understanding of a node. The architect can add metadata to one or more of the connections between the one or more nodes in the map. The metadata can comprise keywords, values, phrases, and other textual descriptions that indicate a level of understanding of a connection between two of more nodes in the map”; col. 9, lines 37 – 57, “All three levels of detail, the first level (e.g., overall map alignment), second level (e.g., overall node and/or node connection alignment), and third level (e.g., alignment of specific metadata tags) can all be available in real time”; col. 19, lines 4 – 36, “Levels of understanding can be correlated with an alignment score such that a low alignment score indicates a low level of understanding (e.g., fewer keywords identified from the learner's observations) and a high alignment score indicates a high level of understanding (e.g., greater number of keywords identified from the learner's observations)”). 

Re claims 6 – 8:
6. The system of claim 1, wherein the evaluation component identifies the set of words based on the respective words in the set of words being related to one or more words included in the one or more areas by a single degree of separation in the word relationship graph.  7. The system of claim 1, wherein the evaluation component identifies the set of words based on the respective words in the set of words being included in a cluster of words collectively characterized as having a low degree of separation in the word relationship graph relative to one or more other clusters of words in the word relationship graph, and based on at least some of words in the cluster of words overlapping with the one or more areas.  8. The system of claim 1, wherein the one or more criteria comprise word degree representative of number of  have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; fruit is the seed word; col. 16, lines 56 – 67, “The architect can add metadata to one or more of the connections between the one or more nodes in the map. The metadata can comprise keywords, values, phrases, and other textual descriptions that indicate a level of understanding of a connection between two of more nodes in the map”; the number of metadata tags of each word (e.g., fruit) in Nash define the degree of separations; for example, the word “vitamins” is two degrees of separation from “food”; (e.g., vitamin – fruit – food)). 

Re claims 9 – 10:
9. The system of claim 1, wherein the one or more criteria comprise a degree of relatedness of respective recommended words included in the subset of recommended words to one or more profile characteristics of the entity. 10. The system of claim 9, wherein the one or more profile characteristics are selected from a group consisting of: a demographic characteristic of the entity, a location of the entity, and a preference of the entity (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are 

Re claims 11 – 13:
11. The system of claim 1, wherein the selection component selects the subset of recommended words based on the scores (Nash, col. 6, line 38 – col. 7, line 32, “The level of understanding of one or more learners can be represented by an alignment score … A trainer can view the alignment score for an individual learner, a fraction of a group of learners, and/or a group of learners”; col. 12, lines 27 – 62, “overall accuracy score”; col. 11, lines 40 – 67, “improvement score”).  

12. The system of claim 11, wherein the one or more criteria comprise a number of incoming links to and outgoing links from the respective words, and a degree of relatedness of the respective words to one or more profile characteristics of the entity (Nash, col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 16, lines 15 – 28, “The architect can put words that have a conceptual connection in close proximity to each other on the map. For example, as shown in FIG. 12, the architect can put the words "number," "operations," expressions," and "equation" in close proximity to each other on canvas 1202. In some cases, an architect can show hierarchy in one or more concepts by orienting one or more nodes in a linear formation on the map”; col. 17, lines 52 – 67, “The map can identify hierarchy, relationships, and/or coupling between different ideas and/or concepts that may not be obvious to a learner when learning a subject. A learner can interact with the map to indicate to a teacher (e.g., trainer) that the learner does or does not understand a connection between one or more nodes provided on the map”; keywords or concepts are connected in a map in a hierarchical structure).

in one or more subjects”; col. 17, 1 – 12, “Keywords identified in the learner's observation can demonstrate the learner's mastery of various aspects of the concept represented by the node”; col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; col. 16, lines 15 – 28, “the architect can  "drag and drop" words and/or phrases from a word bank into the map building area to generate a map. The architect can put words that have a conceptual connection in close proximity to each other on the map”). 

Re claims 15 – 17:
15. The system of claim 14, wherein the link filtering component also removes a second subset of the links from the word-link information that are associated with a level of confusion above a threshold level of confusion, thereby resulting in completely filtered word-link information comprising the filtered words and filtered links, and wherein the graph generation component generates the word relationship graph based on the completely filtered word-link information.  16. The system of claim 15, wherein the link filtering component employs a supervised machine learning algorithm to determine the second subset of the links that are associated with the level of confusion above the threshold level of confusion. 17. The system of claim 15, wherein the word relationship graph relates the filtered words to one another based on the filtered links (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered). 

Re claim 18:
18. The system of claim 14, wherein the target learner profile is also based on a defined age range (Nash, col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 10,043,409 B1) in view of Wendt (US 2014/0342321 A1) and Niemi et al. (US 2016/0293036 A1) as applied to claim 1 above, and further in view of Steels et al. (US 20120251985 A1).
Re claim 2:
2. The system of claim 1, wherein the computer executable components further comprise: a recommendation component that provides the subset of recommended words to the entity via a device employed by the entity (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered).

Nash does not explicitly disclose the word is a homonym.  However, Steels et al. (US 20120251985 A1) teaches a language tutoring machine communicates with a user for teaching of a linguistic sub-system in a particular language (Steels, Abstract).  Steels further teaches the link filtering component also determines and applies the meaning of a word in a word-link pair to identify and filter out word-links that are inappropriate for a particular theme based on an identification of a meaning of the word, wherein the identification of the meaning is performed based on a determination of a context in which the word is used, and wherein the word is a homonym having the same spelling but different meaning depending of the context in which the word is used (Steels, [0140], “The nodes of the constraint network are linked by variables ( e.g. the set of items, in the context, that have been identified as "cars")”; [0267], “This enables the expression and parsing modules to cope with synonymy (i.e. several words for the same meaning, but one preferred) and polysemy (several meanings for the same word but, again, with one preferred)”; [0271], “polysemous meanings”). 

Therefore, in view of Steels, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Nash, by providing homonyms as taught by Gunther, since it was known in the art to allow a student to distinguish the ambiguity of an individual word or phrase that can be used (in different contexts) to express two or more different meanings. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over over Nash et al. (US 10,043,409 B1) in view of Wendt (US 2014/0342321 A1)  and Niemi et al. (US 2016/0293036 A1) as applied to claim 1 above, and further in view of Green et al. (US 2011/0076654 A1).
Re claim 21:
Nash teaches a teaching component that comprises an interface component that configures and provides a graphic user interface that electronically displays new words (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise 

Nash does not explicitly disclose text and image data corresponding to the new words.  Green teaches systems and methods for generating reading recommendation (Green, Abstract).  Green further teaches an interface component that configures and provides a graphic user interface that electronically displays new words and text and image data corresponding to the new words (Green, fig. 7, [0077], “At block 1230, a student vocabulary is created. The student vocabulary may comprise a list of recommended vocabulary 1232 for the student. The recommended vocabulary 1232 may comprise a list of familiar words 1234, recently encountered words 1236, soon to be encountered words 1238 and to be decided words 1240. The student vocabulary may be created based on the recommended reading list 1210 generated for the student and the progress report of the student at block 1220”; [0064], “The contents 704 includes an image of a bird and three different spellings for the word bird”; [0065], “FIG. 8 illustrates a screenshot 800 depicting an exercise to create words from parts, according to an embodiment. The screenshot 800 includes format 802 of the exercise and the contents 804 of the exercise. The exercise 802 includes format for parts bucket 806, format of an image 808 and format for workspace 810. The contents of the exercise 804 includes a bucket for beginning sounds 812, a bucket for ending sounds 814, a image of the word 816, type of the word 818 and a workspace 820 for entering a response. During the exercise the reader is asked to spell the name of the image in the workspace using the beginning sounds and ending sounds from bucket 812 and bucket 814. In one implementation the bucket 812 and bucket 814 may include finite or infinite number of words”).   Therefore, in view of Green, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over over Nash et al. (US 10,043,409 B1) in view of Wendt (US 2014/0342321 A1) and Niemi et al. (US 2016/0293036 A1) as applied to claim 1 above, and further in view of Freer et al. (US 2004/0230549 A1) and Jenkins et al. (US 200/70298384 A1).
Re claim 22:
Nash teaches a computer executable components further comprise a graph (Nash, figs. 1 - 2).  Nash does not explicitly disclose that randomly selects a non-semantically related zone word.   Freer teaches a computerized training apparatus which combines electroencephalograph (EEG) based biofeedback attention training with behavior modification support, coaching support, or both (Freer, Abstract).  Freer teaches the computer executable components further comprise a graph hopping component that randomly selects a non-semantically related zone word to introduce to the entity based on a determination by the system that an attention level of the entity is below a defined threshold (Freer, [0151], “It is detrimental to allow the student to randomly select skill options, as this practice often leads to frustration and inconsistency. Therefore, if the coach determines that the student should move to the next skill option, the student should be advanced and not returned to the previous skill option unless the student finds his current level too difficult”; [0326], “require the user is at a moderate level of attention roughly similar to that level of attention for successfully … promptly to each random stimuli”).  Therefore, in view of Freer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Nash, by generating randomized stimuli based on the attention level as taught by Freer,  in order to provide computerized training apparatus embodying the invention provides multidimensional support for aspects of attention training needed to effectively, consistently, and predictably obtain transfer and generalization of attention and behavioral learnings from the direct training environment so as to substantially improve the likelihood of ultimate success in changing the student's attention skills in all environments (Freer, [0091]).

subset of categories for a unit may be presented randomly, or in accordance with a specified order. Thus, the displaying, the presenting, the requiring, and the determining may be performed for each analogy in the set of analogies to build vocabulary skills and improve accuracy and fluency in critical thinking and abstract reasoning”).   Therefore, in view of Jenkins, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Nash, by randomizing the categories of stimuli as taught by Jenkins in order to reduce the predictability of the stimuli to the student.  

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues 
Likewise, the subject claims recite elements involving a link filtering component that: applies a supervised learning algorithm that employs computerized machine learning that infers a function from labeled training data, wherein the training data comprises training examples in which the training examples are pairs comprising an input object vector and a desired output value supervisory signal; generalizes from the labeled training data to unseen other training examples; and determines class labels for the unseen other training examples … These operations cannot be performed as a mental process in the mind and also do not recite any method of organizing human activity or mathematical relationship.
The Office respectfully disagrees.  The cited limitation does not require any level of complexity that make it impossible to perform by a human being.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715